Citation Nr: 0931491	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for pseudofolliculitis 
barbae (razor bumps).  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to June 2005.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in December 2008.  This matter was 
originally on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The issue of service connection for asthma is addressed in 
the REMAND portion of the decision below and is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was diagnosed with 
migraine headaches during his period of active military 
service and has experienced recurrent migraine headaches 
since that time.     

2.  The evidence shows that the Veteran was diagnosed with 
and treated for pseudofolliculitis barbae during his period 
of active military service and has experienced a continuity 
of symptomatology since that time.


CONCLUSIONS OF LAW

1.   Migraine headaches were incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  Pseudofolliculitis barbae was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification or 
assistance is necessary to develop facts pertinent to the 
claims decided herein.  To the extent that there are any 
notice deficiencies with respect to the Veteran's claims, 
such defects will be remedied by the AOJ when effectuating 
the award of benefits.


Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Migraine headaches

The Veteran contends that he currently suffers from migraine 
headaches that began during his period of active military 
service and continues to the present.   

In the present case, the Board notes that a diagnosis of mild 
frequent migraine headaches that are not considered disabling 
is noted on the May 2005 separation examination report.  
Also, a service treatment entry notes that the Veteran had 
migraine headaches approximately twice per month and severe 
with an unknown trigger.  The Veteran filed his claim for 
service connection of migraine headaches in July 2005, a 
little over a month after separating from service.  

The Veteran has reported that he has continued to experience 
symptomatology associated with migraine headaches since 
separation.  Indeed, the Veteran wrote in the statement 
submitted with his VA Form 9 that his headaches occur 
randomly and make it difficult for him to perform simple 
functions, particularly if it involves bright light.  The 
Veteran is considered competent to report his experience of 
headache and the Board finds the Veteran's account of such 
symptomatology credible.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  While the Veteran is a lay person and 
does not have the requisite medical expertise to attribute 
his headaches and associated symptoms to the diagnosis of 
migraine, the Veteran's headaches symptoms were previously 
attributed to the diagnosis of migraine by a medical 
professional during active service.  Although there is no 
medical opinion of record linking the Veteran's migraine to 
active service, the Board finds that the Veteran's lay 
statements asserting continuity of symptomatology since 
service, particularly in light of the documented in-service 
diagnosis of migraine and the proximity between the Veteran's 
discharge and the filing of his claim, satisfy the nexus 
requirement.

As the competent evidence of record establishes that the 
Veteran was diagnosed with migraine headaches in service and 
has experienced a continuity of symptomatology since that 
time, the Board finds that service connection for migraine 
headaches is warranted.  

Pseudofolliculitis barbae

The Veteran contends that he currently suffers from 
pseudofolliculitis barbae (i.e., razor bumps) as a result of 
having to shave while in the military.  The Veteran has 
explained that that he did not shave before his entry into 
the armed services and has frequently experienced rash 
outbreaks and swelling after shaving.

In the present case, service treatment records show that the 
Veteran was treated for razor or shaving bumps and was 
diagnosed as having pseudofolliculitis barbae on numerous 
occasions during his period of active service.  Although no 
diagnosis of pseudofolliculitis barbae is specifically noted 
on the Veteran's separation examination, the Veteran filed 
his claim for service connection of razor bumps in July 2005, 
a little over a month after separation from service.  The 
Veteran has further reported that he has continued to 
experience symptomatology associated with pseudofolliculitis 
barbae since separation.  As razor bumps are capable of lay 
observation, the Board notes that the Veteran is considered 
competent to report his experience of symptoms as well as to 
diagnose his claimed condition in this particular case.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Moreover, while it is noted that there is no medical opinion 
of record linking the Veteran's pseudofolliculitis barbae to 
active service, the Board finds the Veteran's account of 
having experienced a continuity of pseudofolliculitis barbae 
symptomatology since service credible and affords it great 
probative value, particularly in light of the documented in-
service treatment for pseudofolliculitis barbae and the 
proximity between the Veteran's discharge and the filing of 
his claim.  Thus, the Veteran's lay statements asserting 
continuity of symptomatology since service satisfy the nexus 
requirement.  See McCartt v. West, 12 Vet. App. 164, 167-68 
(1999) (Veteran alleged skin disorder of boils, blotches, 
rash, soreness, and itching since service; Court implied that 
this may be the type of condition lending itself to lay 
observation and satisfy the nexus requirement.)  

As the competent evidence of record establishes that the 
Veteran was treated for pseudofolliculitis barbae in service 
and has experienced a continuity of symptomatology since that 
time, the Board finds that service connection for 
pseudofolliculitis barbae is warranted.  


ORDER

1.  Entitlement to service connection for migraine headaches 
is granted.

2.  Entitlement to service connection for pseudofolliculitis 
barbae (razor bumps) is granted.  


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In December 2008, the Board remanded the case, in pertinent 
part, to obtain clarification from the September 2005 VA 
pulmonary examiner, Dr. B.F., about whether the Veteran has 
been diagnosed with a current asthma disability and, if so, 
obtain an opinion regarding whether it is as likely as not 
that the Veteran's asthma disability was related to service.  
However, a review of the record reveals that the requested 
development has not been accomplished.  Thus, a remand is 
warranted.    

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims folder to the 
September 2005 VA pulmonary examiner (or 
another appropriate examiner if Dr. B.F. 
is not available) to obtain a supplemental 
medical opinion.  


Based on review of the claims folder to 
include service treatment records showing 
treatment for breathing problems as well 
as previous examination findings, the 
examiner should clarify whether or not the 
Veteran has a current chronic respiratory 
disability and, if so, identify the 
appropriate diagnosis(es).  If the 
examiner finds that the Veteran currently 
suffers from a chronic respiratory 
disorder, the examiner must provide an 
opinion on whether or not any chronic 
respiratory disorder demonstrated by the 
Veteran is at least as likely as not 
(i.e., probability of 50 percent) related 
to his active military service to include 
any symptomatology shown therein.  

The examiner should also address whether 
any chronic respiratory disorder clearly 
and unmistakably preexisted active 
service, and, if so, the examiner should 
state whether any increase of symptoms in 
service clearly and unmistakably represent 
the natural progression of the disorder.  
The examiner should further state whether 
the Veteran's chronic respiratory disorder 
was aggravated by service.       

The examiner should provide a thorough 
rationale for all conclusions reached and 
confirm that the claims file was available 
for review.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to obtain additional 
development and ensure that due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


